THE THIRTEENTH COURT OF APPEALS

                                   13-16-00150-CV


                 Zuleika Dragustinovis and Rosembrandt Gonzalez
                                         v.
      Centroplex Automobile Recovery, Inc., John Thompson, and Trevor Lovett


                                On Appeal from the
                County Court at Law No 2 of Cameron County, Texas
                         Trial Cause No. 2011-CCL-1105


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants, Zuleika Dragustinovis and Rosembrandt Gonzalez.

      We further order this decision certified below for observance.

February 14, 2019